DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/850,083 filed on 4/16/2020 with effective filing date 10/20/2017. Claims 1-8 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-2 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto US 2012/0220826 A1 in Kazuaki et al. JP 2016-147090 (IDS). 
Per claim 1, Yamamoto an endoscope distal end portion, comprising: a channel that is tubular, the channel being where a surgical tool is to be inserted in (para: 36 & fig. 1 e.g. the endoscope body 10 includes an insertion part 11 to be inserted into the body, and a manipulating part 12 that receives predetermined manipulation of a manipulator; the insertion part 11 is formed in a tubular shape); 
a light guide configured to guide illumination light emitted from a light source (para: 38, e.g. the flexible tube part 16 is configured such that a plurality of contents, such as light guides 24 and 25 for guiding illumination light to an illumination lens of the distal end hard part 14); an imager configured to capture an image of an observed region illuminated with the illumination light from the light guide (para: 38 & fig. 2, e.g. the multi-conductor cable 28 is provided by putting together, mainly, control signal wiring line for sending a control signal for driving an imaging element from the processor device 18, an image signal wiring line for sending an image signal imaged by an imaging element to the processor device 18); and a fixing member that is made of resin and that has a columnar outer shape, the fixing member being configured to seal around the channel, the light guide, and the imager (para: 52, e.g. the pillar part 51c of the pad member 51 is formed in a tapered shape thin toward the contact part 51a. The amount of taper of this tapered portion is such that an outer peripheral surface 51d of the tapered portion does not come into contact with the inner wall).
	Yamamoto fails to explicitly disclose wherein the channel is in contact with the imager, and the light guide is in contact with at least one of the channel and the imager, and a contact surface of the channel in contact with the light guide or a contact surface of the imager in contact with the light guide has a groove or a projection formed thereon.
Kazuaki et al. however in the same field of endeavor teaches wherein the channel is in contact with the imager, and the light guide is in contact with at least one of the channel and the imager (para: 35, e.g. the forceps’ pipe 16 of the present embodiment is disposed such that its outer circumference is in close contact on the back surface of the imaging sensor 23 and the circuit board 27 and on a side opposite to a side where the conductive plate 28 is bonded. Furthermore, the imaging sensor 23), 

(para: 38, e.g. When the forceps’ pipe 16 is hit during, for example, operation of attaching or detaching the air/water supply pipe 39 to or from the front end 12a, because the forceps’ pipe 16 protects the imaging sensor 23, the assembly operation).
	Therefore, in view of disclosures by Kazuaki et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Yamamoto and Kazuaki et al. in order to display the object clearly by projecting the light and capturing the light by the imager device. 
Per claim 2, Kazuaki et al. further teaches the endoscope distal end portion according to claim 1, wherein a contact surface of the channel in contact with the imager or a contact surface of the imager in contact with the channel has a groove formed thereon (para: 38, e.g. When the forceps’ pipe 16 is hit during, for example, operation of attaching or detaching the air/water supply pipe 39 to or from the front end 12a, because the forceps’ pipe 16 protects the imaging sensor 23, the assembly operation).
Per claim 6, Yamamoto further discloses an endoscope, comprising: the endoscope distal end portion according to claim 1 (para: 36).

Allowable Subject Matter
6.	Claims 3-5 & 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Murayama et al. US 8,654,184 B2, e.g. an electronic endoscope includes an insertion portion including an insulative distal end hard portion main body at a distal end thereof, an operation portion provided at a proximal end portion of the insertion portion and including a connector connection electrically connected to a ground portion.
	Jacobsen et al. US 9.144.664 B2, e.g. a medical device and method for manipulating movement of a micro-catheter, the device comprising an elongated tubular member having at least one lumen 
therein, wherein the lumen is proximally coupled to a pressurized fluid control system configured to regulate fluid flow through the elongated tubular member. 	

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485